Citation Nr: 1431145	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  10-31 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating for bilateral hearing loss in excess of 10 percent.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1966 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

During the current appeal, and specifically in August 2012, the Veteran testified at a hearing at the Houston RO conducted before the undersigned Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c) (West 2002 & Supp. 2012) and is rendering the determination in this case.  A transcript of the testimony has been associated with the Veteran's claims file.  

At first, the claim before the Board was for an initial compensable rating for right ear hearing loss.  In its January 2014 decision, the Board granted service connection for left ear hearing loss, and the VA Appeals Management Center (AMC) assigned a 10 percent disability rating for bilateral hearing loss.  Therefore, the Board is recharacterizing the issue on appeal as entitlement to an initial rating for bilateral hearing loss in excess of 10 percent.  

In a January 2014 Board decision, the claim was remanded for further evidentiary development.  A review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The AMC partially granted the issue on appeal, awarding a 10 percent disability rating, and denied a rating in excess of that amount in a April 2014 rating decision and supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

The Veteran's service-connected bilateral hearing loss has been characterized by Level VI hearing impairment in the right ear, and Level III hearing impairment in the left ear.


CONCLUSION OF LAW

The criteria for an initial rating for bilateral hearing loss in excess of ten percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).

These notice requirements apply to all elements of a claim, including degree of disability and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). Where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the disability evaluation.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

II.  Analysis

The Veteran is seeking a rating for bilateral hearing loss in excess of 10 percent.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

In evaluating service-connected hearing loss, disability ratings are derived from mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). VA regulations require that an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. 38 C.F.R. § 4.85.

Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz. The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids. 38 C.F.R. § 4.85(a).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns). The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect. 38 C.F.R. § 4.85(b). The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4. This average is used in all cases to determine the Roman numeral designation for hearing impairment. 38 C.F.R. § 4.85(d). Table VII, (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear. The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing. The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e)..

Under 38 C.F.R. § 4.86, evaluation of veterans with certain patterns of exceptional hearing impairment is contemplated. In the case where puretone thresholds are 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), either Table VI or Table VIA is applied, and whichever results in the higher numeral shall be applied. 38 C.F.R. § 4.86(a). In addition, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the higher numeral of Table VI or Table VIA is also applied, with that numeral then being elevated to the next higher numeral. 38 C.F.R. § 4.86(b).

The Veteran had his first VA audiology examination in April 2008.  He stated that it was hard for him to hear what people are saying, and that he also had difficulty hearing television and radio.

The following puretone thresholds and speech recognition scores were documented.




HERTZ





500
1000
2000
3000
4000
Average
CNC
RIGHT
15
15
70
85
90
65
86
LEFT
5
30
65
80
80
63.75
90

These audiology findings show Level III hearing acuity in the right ear and Level III hearing acuity in the left ear under Table VI. Under Table VII, this warrants a noncompensable disability rating.  However, the Veteran has an exceptional pattern of hearing loss, with puretone threshold in his right ear of 15 decibels at 1000 Hertz, and 70 decibels at 2000 Hertz.  That assigns him Level VI hearing acuity under Table VIA.  38 C.F.R. § 4.86(b).  This warrants his current 10 percent rating.

The Veteran testified before the Board at his August 2012 hearing.  He largely discussed his military service, and stated that his hearing had worsened since the above audiology examination.

Per the Board's January 2014 remand decision, the Veteran underwent a second VA audiology examination in March 2014.  The Veteran reported difficulty hearing in all situations.  He stated that he was able to follow work instructions and converse with others on the telephone when he uses his hearing aids.  

The following puretone thresholds and speech recognition scores were documented at the March 2014 examination.




HERTZ





500
1000
2000
3000
4000
Average
CNC
RIGHT
20
25
70
80
85
65
90
LEFT
10
30
65
75
70
60
92

These audiology findings show Level III hearing acuity in the right ear and Level II hearing acuity in the left ear under Table VI. Under Table VII, this warrants a noncompensable disability rating.  However, the Veteran has an exceptional pattern of hearing loss, with puretone threshold in his right ear of 25 decibels at 1000 Hertz, and 70 decibels at 2000 Hertz.  That assigns him Level VI hearing acuity under Table VIA, for the right ear.  38 C.F.R. § 4.86(b).  This again warrants his current 10 percent rating (when combined with the Level II hearing acuity in the left ear).

The Board has also considered the Veteran's VA treatment records, which were associated with his claims file upon remand.  

In sum, the Veteran is not entitled to a rating in excess of 10 percent for bilateral hearing loss.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).

In making this determination, the Board has considered all potentially applicable diagnostic codes, and finds no basis upon which to assign an evaluation in excess of the rating assigned herein for hearing loss under any alternate code.  See Schafrath, 1 Vet. App. at 593.  

The Board has further considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, the symptoms discussed by the Veteran, such as being unable to hear conversations, television, and the radio, are contemplated by the rating criteria; the evidence does not present such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Even if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, there is no showing of marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  

The Board also notes that a claim for entitlement to a total disability rating based on individual unemployability due the Veteran's service-connected disability cannot be inferred, inasmuch as there is no evidence of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

Finally, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against a rating in excess of 10 percent.  As such, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied to this extent.  38 C.F.R. § 4.3.


ORDER

An initial rating for bilateral hearing loss in excess of 10 percent is denied.



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


